Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The independent claims are directed to a heat exchanger unit (claim 1), a fluid circuit of a motor vehicle (claim 10), and a method of operating a fluid circuit (claim 11), each of the independent claims, comprising at least a heat exchanger unit (10), the heat exchanger unit including:
A plurality of fluid connections (4) having openings for a through-flow of a working fluid (Figure 2), a fluid distributor (5) fluidically connected to the plurality of fluid connections (Figure 2) such that the fluid distributor distributes the working fluid among the plurality of fluid connections (Figure 2), a fluid collector (6) fluidically connected to the plurality of fluid connections (Figure 2) such that the fluid connector collects the working fluid after flowing through the plurality of fluid connections (Figure 2), where at least a portion of at least one of the fluid distributor and the fluid collector includes a surge tank (7) for the working fluid (Figure 2), where the fluid collector includes a cover (10) and a bottom (11), where a fluid-tight membrane (12) is arranged between the cover and the bottom (Figure 2), where first spatial region (13) is disposed between the cover and the fluid-tight membrane (Figure 2), where a second spatial region (14) is disposed between the fluid-tight membrane and the bottom (Figure 2), where the second spatial region is fluidically connected to the plurality of fluid connections (Figure 2), where a fluid-permeable separator (15) is disposed in the second spatial region between the fluid-tight membrane and the bottom (Figure 2), where the fluid-permeable separator defines a pre-spatial region (16) between the fluid-permeable separator and 
Where a fluid outlet (9) for an outflow of the working fluid is disposed in the pre-spatial region (Figure 2) and spaced away from the plurality of fluid connections (Figure 2), and
Where an air port (25) is disposed in the first spatial region (Figure 2) and a safety valve (26) is disposed is the second spatial region (Figure 2).

The closest art of record discloses a heat exchanger unit (20) for a fluid circuit (70) of a device (76) (Seidler US 2009/0090494), comprising: a plurality of fluid connections (22) having openings for a through-flow of a working fluid (Paragraph 29), a fluid distributor (34) fluidically connected to the plurality of fluid connections (Figure 1) such that the fluid distributor distributes the working fluid among the plurality of fluid connections (Figure 1), a fluid collector (36) fluidically connected to the plurality of fluid connections (Figure 1) such that the fluid connector collects the working fluid after flowing through the plurality of fluid connections (Figure 1), where at least a portion of at least one of the fluid distributor and the fluid collector includes a surge tank for the working fluid (Paragraph 7 and 53: The fluid distributor and the fluid collector define surge tanks), where the fluid collector includes a cover (60) and a bottom (28), where a fluid-tight membrane (154) is arranged between the cover and the bottom (Figure 1 and Paragraph 53), where a first spatial region is defined between the cover and the fluid-

The art of record also discloses a heat exchanger unit (10) for a fluid circuit of a device (Bellenfant et al. US 2010/0186934), comprising at least: a plurality of fluid connections (22) having openings for a through-flow of a working fluid (Figure 2) and a fluid collector (12) fluidically connected to the plurality of fluid connections (Figure 2), 

The art of record also discloses a heat exchanger unit (10) for a fluid circuit of a device (Bennett et al. US 3,533,465), comprising at least: a plurality of fluid connections defining openings for a through-flow of a working fluid (Figure 1: See tubes between 12 and 13), a fluid distributor (12), a fluid collector (13), where the fluid collector includes a cover (Figure 1: See surface of 20 where 26 is attached) and a bottom (Figure 1: See surface of 13 where the tubes are attached), where a fluid-tight membrane (Figure 1: See partition between 13 and 20) is arranged between the cover and the bottom (Figure 1), where a first spatial region is disposed between the cover and the fluid-tight membrane (Figure 1), and where a second spatial region is disposed between the fluid-tight membrane and the bottom (Figure 1).  While Bennett et al. discloses an air port (fill cap 22) in the first spatial region (Figure 1), Bennett et al does not teach or disclose a safety valve in the second spatial region as required by amended claims 1, 10, and 11.  Moreover, Bennett et al. does not teach or disclose a fluid-permeable separator disposed in the second spatial region between the fluid-tight membrane and the bottom as required by amended claims 1, 10, and 11.

The art of record also discloses a heat exchanger unit for a fluid circuit of a device (Cheong US 4,098,328), comprising at least: a plurality of fluid connections (16) defining openings for a through-flow of a working fluid (Figures 1-3), a fluid collector (13), where the fluid collector defines a bottom (Figure 1: See surface of 13 where 16 are attached) and a cover (Figure 1: See surface of 13 opposite to where 16 are attached).  While Cheong discloses a fluid-permeable separator (18) and a safety valve (33), Cheong does not teach or disclose a fluid-tight membrane defining first and second spatial regions as required by amended claims 1, 10, and 11.  Consequently, Cheong does not teach or disclose an air port in the first spatial region or a safety valve in the second spatial region as required by amended claims 1, 10, and 11.

While the art of record discloses various heat exchanger units that include a collector tank having a cover and a bottom, a fluid-tight membrane, and a fluid-permeable separator, where the fluid-tight membrane and the fluid-permeable separator subdivide the collector tank into various regions, the art of record does not teach or disclose a collector tank including a cover, a bottom, a fluid-tight membrane, and a fluid-permeable separator such that (i) a first spatial region is disposed between the cover and the fluid-tight membrane, a second spatial region is disposed between the fluid-tight membrane and the bottom, and a pre-spatial region is between the fluid-permeable separator and the bottom, and such that (ii) a fluid outlet is disposed in the pre-spatial region, an air port is disposed in the first spatial region, and a safety valve is disposed is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JASON N THOMPSON/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763